Citation Nr: 1001205	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee with 
limitation of flexion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 
and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The August 2005 rating decision on appeal granted service 
connection for degenerative joint disease, right knee 
(claimed as right knee condition) and assigned a 10 percent 
disability rating, effective February 17, 2004.  The 10 
percent rating was based upon a finding of degenerative joint 
disease with limitation of flexion, and was awarded under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran timely appealed the 10 percent rating assigned.  
Thereafter, in a December 2008 rating decision, the RO 
granted a separate 10 percent rating for instability of the 
right knee and a separate 10 percent rating for limitation of 
extension of the right knee.  These two 10 percent ratings 
were made effective on August 21, 2008.  The Veteran was 
notified of this decision in a letter dated in December 2008.  
He was advised of his right to appeal the decision if he 
disagreed with it.

Also in December 2008, the RO issued a Supplemental Statement 
of the Case on the issue currently before the Board, namely, 
entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee with 
limitation of flexion.  The RO continued the denial of a 
rating in excess of 10 percent.  However, the RO noted that 
in the December 2008 rating decision, two separate 10 percent 
ratings for instability and limitation of extension were 
awarded.  The Veteran was requested to indicate whether the 
grant of those separate ratings satisfied his appeal with 
respect to the degenerative joint disease with limitation of 
flexion of the right knee issue.  As he did not respond, and 
as 10 percent is not the highest rating available for the 
issue currently on appeal, the Board will proceed with this 
single issue on appeal.

Notably, the Veteran did not file any notice of disagreement 
with the December 2008 rating decision granting separate 10 
percent ratings for instability and limitation of extension.  
As such, those issues are not on appeal and are not currently 
before the Board.  


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's 
degenerative joint disease of the right knee with limitation 
of flexion is manifested by limitation of flexion to no less 
than 90 degrees.

2.  For the time period prior to August 21, 2008, the 
Veteran's degenerative joint disease of the right knee was 
manifested by full extension.

3.  For the time period prior to August 21, 2008, the 
Veteran's right knee disability was manifested by slight 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the right 
knee with limitation of flexion have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5256 to 5262 (2009).

2.  The criteria for a separate 10 percent disability rating 
for right knee instability for the period prior to August 21, 
2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004 and May 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In May 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required.  Thus 
any defect in the notice provided to the Veteran is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a disability rating of 
10 percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
disability rating if flexion is limited to 60 degrees; a 10 
percent disability rating if flexion limited to 45 degrees; a 
20 percent disability rating if flexion is limited to 30 
degrees; and a 30 percent disability rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg warrants a noncompensable 
disability rating if extension is limited to 5 degrees; a 10 
percent disability rating if extension is limited to 10 
degrees; a 20 percent disability rating if extension is 
limited to 15 degrees; a 30 percent disability rating if 
extension is limited to 20 degrees; a 40 percent disability 
rating if extension is limited to 30 degrees; and a 50 
percent disability rating if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation 
or lateral instability, a 20 percent disability rating when 
there is moderate recurrent subluxation or lateral 
instability, or a 30 percent disability rating for severe 
knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted in the introduction section of this decision, in the 
August 2005 rating decision on appeal, the RO granted service 
connection for degenerative joint disease, right knee 
(claimed as right knee condition) and assigned a 10 percent 
rating, effective February 17, 2004.  The 10 percent rating 
was based upon a finding of degenerative joint disease with 
some limitation of flexion.  As such, the 10 percent rating 
was awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran timely appealed the 10 percent rating assigned.  
Thereafter, in a December 2008 rating decision, the RO 
granted a separate 10 percent rating for instability of the 
right knee and a separate 10 percent rating for limitation of 
extension of the right knee.  These two 10 percent ratings 
were made effective on August 21, 2008, the date of the VA 
examination showing limitation of extension to 10 degrees and 
slight instability.  The Veteran was notified of this 
decision in a letter dated in December 2008.  He was advised 
of his right to appeal the decision if he disagreed with it.  
He did not do so.

Also in December 2008, the RO issued a Supplemental Statement 
of the Case on the issue currently before the Board, namely, 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee with limitation 
of flexion.  A rating in excess of 10 percent remained 
denied.  However, it was noted that the December 2008 rating 
decision grating two separate 10 percent ratings for 
instability and limitation of extension were awarded.  The 
Veteran was requested to indicate whether the grant of those 
separate ratings satisfied his appeal with respect to the 
degenerative joint disease with limitation of flexion of the 
right knee issue.  As he did not respond, and as 10 percent 
is not the highest rating available for the issue currently 
on appeal, the Board will proceed with this single issue on 
appeal.

Notably, the Veteran did not file any notice of disagreement 
with the December 2008 rating decision granting separate 10 
percent ratings for instability and limitation of extension.  
As such, those issues are not on appeal and are not currently 
before the Board.  

For the period prior to August 21, 2008 (the date that the 
separate 10 percent ratings were assigned on the basis of 
instability and limitation of extension), the Board will 
discuss whether the Veteran is entitled to a rating in excess 
of 10 percent under any diagnostic code for evaluating knee 
disabilities.  For the period beginning on August 21, 2008, 
the Board will omit discussion of the diagnostic codes 
involving instability (Diagnostic Code 5257) and limitation 
of extension (Diagnostic Code 5261) because as of that date, 
the Veteran is in receipt of separate compensable ratings 
under those diagnostic codes, and those disability ratings 
have not been appealed.

The medical evidence of record shows that in August 2005 the 
Veteran underwent a VA examination.  At that time he reported 
continual pain in the right knee.  Specifically, he stated 
that his right knee was weak, and would pop, click, and 
catch.  He did not report redness or heat.  He did report 
intermittent mild swelling.  The Veteran also described 
instability and nearly giving way, making him fall.  He has 
caught himself several times in near falls because of sudden 
giving away of the right knee.  He can only walk about 50 to 
60 feet with his Canadian crutch.  He has to stop because of 
bilateral knee pain, primarily on the right.  He has taken 
non-steroidal anti-inflammatory agents and now is on narcotic 
analgesics for knee pain.  The examiner specifically 
indicated that there has been no specific surgery or injury 
to the right knee, and there have been no episodes of 
dislocation or recurrent subluxation.  

On examination there was mild right knee effusion.  The knee 
was not tender to manipulation.  The patella was fully mobile 
without crepitus.  Flexion was from zero to 120 degrees.  
Extension was normal at zero degrees.  On testing of medial 
and lateral collateral ligaments, varus, valgus, and neutral 
with 30 degrees of flexion, there was no motion.  On testing 
of anterior and posterior cruciate ligaments, anterior and 
posterior 30 degrees of flexion with foot stabilized, there 
was 10 mm of motion, which was abnormal.  At 90 degrees of 
flexion with foot stabilized there was 10 mm of motion, which 
was anterior.  In other words, anterior and posterior drawer 
tests were positive.  Medial and lateral meniscus, McMurray's 
test, was negative.  There was mild crepitus with 
manipulation of the right knee joint.  X-ray studies taken in 
July 2005 showed no radiographic abnormality of the right 
knee.  The assessment was degenerative joint disease, right 
knee, with chronic pain, secondary to asymmetric 
weightbearing and overuse, as well as abnormal gait, also 
secondary to left knee pathology and left knee total knee 
replacement.  The examiner stated that the right knee was 
unstable, with laxity of the cruciate ligaments apparent on 
examination.  The right knee disability was significant, 
moderately severe, and caused significant disability, 
requiring brace and limitation of activities, as well as 
narcotics.  

A November 2006 VA treatment record notes reports of knee 
pain.  The Veteran indicated that the pain began when he was 
getting out of a car.  He felt a pop and pain in the lateral 
joint line of the knee.  On examination there was decreased 
range of motion of the right knee secondary to pain.  
Lachmann's was negative; the medial and lateral collateral 
ligaments appeared intact.  The assessment was degenerative 
joint disease with knee strain.  

A February 2007 magnetic resonance imaging (MRI) study of the 
right knee revealed possible capsular rupture with 
extravasation of joint fluid, joint effusion, and subtle tear 
of the posterior horn of the medial meniscus with possible 
damage to the meniscal root on that side.  

An August 2008 VA examination report notes that the Veteran 
used medication, bracing, and activity limitation for his 
right knee disability.  The examiner noted that there was no 
deformity, instability, dislocation, or subluxation.  But, 
there was giving way, pain, stiffness, and weakness.  The 
Veteran also reported locking episodes, which would occur 
several times a year, but less than monthly.  There was 
constant effusion and there were moderate weekly flare-ups.  
There was no inflammation.  Physical examination revealed 
flexion from 10 degrees to 95 degrees.  Pain would begin at 
90 degrees.  On repetitive use there was additional loss of 
range of motion in that flexion was only to 90 degrees due to 
pain.  Extension was limited to 10 degrees.  There was no 
loss of a bone or part of a bone, no dislocations, no 
inflammatory arthritis, and no ankylosis.  The examiner 
stated that there was crepitation and instability.  
Collateral ligament instability in the neutral position and 
in 30 degrees of flexion revealed excessive right and left 
movement.  Medial/lateral collateral ligament stability in 30 
degrees flexion was abnormal.  There was no patellar or 
meniscus abnormality.  The examiner opined that the Veteran 
had degenerative arthritis of the right knee and internal 
derangement of the right knee.  This would severely affect 
chores, prevent exercise and sports, and moderately affect 
shopping, recreation, and dressing.  It had mild effects on 
traveling, bathing, toileting, and no effect on feeding or 
grooming.  

For the time period prior to August 21, 2008, the Veteran's 
right knee degenerative joint disease with limitation of 
flexion is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The medical evidence of 
record for this time period shows that limitation of flexion 
was to 120 degrees at the August 2005 VA examination.  There 
was no evidence of any additional limitation of flexion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.
At no time during this time period was flexion limited to 30 
degrees or less.  Therefore, a higher rating based upon 
limitation of flexion is not warranted. 

The Veteran also cannot receive a higher or separate rating 
based upon limitation of extension.  The medical evidence for 
this time period shows that extension was full and not 
additionally limited in any way on repetitive use due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, a separate or higher rating based 
upon limitation of extension is not warranted for this time 
period.

The Board has also considered evaluating the Veteran's right 
knee disability under other pertinent diagnostic codes, but 
the bulk of these diagnostic codes are not applicable in the 
Veteran's case. 

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed as having ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments 
of the tibia and fibula, while Diagnostic Code 5263 
contemplates the rating of genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weightbearing 
objectively demonstrated).  There is no evidence of record to 
show that the Veteran was diagnosed with or treated for genu 
recurvatum or any impairments of the tibia or fibula.  Thus, 
these diagnostic code provisions are not applicable in this 
case.

Additionally, the August 2005 VA examiner opined that there 
was no dislocation of the right knee.  X-ray studies showed 
no abnormalities.  The Veteran complained of his knee 
catching and popping; however, during this time period, he 
did not complain of locking and only mild effusion was found 
at the August 2005 VA examination.  Thus, there is no 
evidence during this time period of a tear in the medial 
meniscus of the right knee/dislocated semilunar cartilage.  
As such, a higher rating under Diagnostic Code 5258 is not in 
order.

However, the Board notes that the August 2005 VA examiner 
opined that the Veteran's right knee was unstable.  In this 
regard, there was 10 mm of abnormal motion on testing of the 
anterior and posterior cruciate ligaments.  In sum, anterior 
and posterior drawer tests were positive, and McMurray's test 
was negative.  Therefore, there is a finding of instability.  
As such, a separate 10 percent disability rating for slight 
instability is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for the period prior to August 21, 2008.  

There is no evidence of moderate instability, however.  
Notably, the August 2005 VA examiner found that the Veteran's 
right knee disability as a whole is significant and 
moderately severe.  However, the examiner opined that the 
arthritis portion of the disability was significant, and not 
the instability portion.  The findings of instability were 
clear and tests for instability were noted only to be 
"abnormal."  They were not noted to be grossly abnormal, 
and the examiner did not indicate that the instability was 
any more than slight.  Therefore, a disability rating in 
excess of 10 percent for instability is not warranted for 
this time period.  

For the time period beginning on August 21, 2008, the 
Veteran's degenerative joint disease of the right knee with 
limitation of flexion is rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  (He is also in 
receipt of a separate 10 percent rating for instability and a 
separate 10 percent rating for limitation of extension for 
this time period.  As noted previously, these two separate 
ratings are not on appeal, and are not before the Board.)  
After review of the medical evidence of record, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 10 percent for this time period.

Initially, the Board notes that at the August 21, 2008 VA 
examination the Veteran's right knee displayed flexion to 90 
degrees with pain on repetitive motion.  Prior to repetitive 
motion, flexion was to 95 degrees, with pain beginning at 90 
degrees and ending at 95 degrees.  However, upon repetitive 
motion, flexion was limited to 90 degrees due to pain.  As 
such, a higher rating based upon limitation of flexion is not 
warranted.  

The Board has also determined that the Veteran is not 
entitled to a higher rating under any other diagnostic code.  
In this regard, the Board notes that the medical evidence for 
this time period shows that the Veteran's right knee was not 
ankylosed, there was no impairment of the tibia and fibula, 
and the Veteran was not diagnosed with or treated for genu 
recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 
are not for application in the instant case.  (As noted 
previously, the Veteran is already in receipt of separate 10 
percent ratings for instability of the right knee (Diagnostic 
Code 5257) and limitation of extension (Diagnostic Code 5261) 
of the right knee, beginning on August 21, 2008.)  

The Board has considered whether Diagnostic Code 5258 is 
potentially applicable in the Veteran's case in light of the 
fact that he has a diagnosis of possible meniscus tear.  This 
particular diagnostic code provides disability evaluations 
for semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  

The Board acknowledges that the medical evidence for this 
time period demonstrates that a February 2007 MRI of the 
Veteran's right knee showed a possible tear, post horn medial 
meniscus.  Additionally, the Veteran has repeatedly reported 
locking of the knee, and the August 21, 2008, VA examiner 
found there to be constant effusion.  Furthermore, the August 
2008 VA examiner diagnosed the Veteran with internal 
derangement of the right knee based upon the possible tear in 
the medial meniscus shown by the February 2007 MRI.  However, 
this diagnosis, if definitive, would entitle him to a 20 
percent rating under Diagnostic Code 5258.  Notably, this 
diagnostic code cannot be combined with any other diagnostic 
code without the risk of pyramiding.  38 C.F.R. § 4.14.  The 
Veteran is already in receipt of two 10 percent ratings prior 
to August 21, 2008 (for instability and limitation of 
flexion), and three separate 10 percent ratings beginning on 
that date (for instability, limitation of flexion, and 
limitation of extension).  These evaluations reflect, in the 
Board's opinion, the Veteran's predominant disability 
picture.  Any attempt to assign an additional rating for the 
right knee under Diagnostic Code 5258 would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14.  Therefore, a 
higher rating for the Veteran's degenerative joint disease of 
the right knee with limitation of flexion is not warranted 
for the time period beginning on August 21, 2008.

In sum, the Veteran is not entitled to a higher rating for 
his degenerative joint disease of the right knee with 
limitation of flexion for any time during the period of the 
claim.  However, a separate 10 percent rating based upon 
right knee instability is granted for the time period prior 
to August 21, 2008.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not required frequent 
hospitalization for his right knee degenerative joint disease 
with limitation of flexion and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a separate 10 percent disability rating for 
instability of the right knee for the period prior to August 
21, 2008, is granted, subject to the criteria governing the 
payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee with 
limitation of flexion is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


